                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


MARVIN E. TAYLOR, #1990377                       §
                                                 §
VS.                                              §                 CIVIL ACTION NO. 4:16cv672
                                                 §
DIRECTOR, TDCJ-CID                               §

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Christine A. Nowak, who issued a Report and Recommendation concluding that the petition should

be denied. Petitioner filed objections.

       In Petitioner’s objections, he primarily reurges that he was denied due process in the

revocation of his parole, relying upon Morrissey v. Brewer, 408 U.S. 471 (1972) and Gagnon v.

Scarpelli, 411 U.S. 778 (1973).     The Report notes that Petitioner’s deferred adjudication was

revoked because he tested positive for morphine and oxycodone, he failed to pay probation fees, he

failed to pay restitution, and he failed to begin community supervision. The Report reflects that the

state habeas court considered this issue, and concluded that Petitioner’s due process rights were not

violated. The state habeas court found that the procedure for revocation of probation in Texas does

not provide the same preliminary hearing discussed in Gagnon and Morrissey. It noted, “the

procedural safeguards [that] are provided in the Texas Code of Criminal Procedure, including the

requirement for adequate notice in the motion to revoke and a hearing in the trial court before

revocation may be ordered, have been found sufficient to satisfy the probationer’s due process rights




                                                 1
under the constitutions of this State and of the United States. See Whisenant v. State, 557 S.W.2d

102, 104-05 (Tex. Crim. App. 1977).” WR 84,9501-01 at 174.

       Petitioner’s underlying complaint appears to be the period of time between his arrest on

March 24, 2012, until the final adjudication of his guilt on April 1, 2015. He mixes this issue with

the right to a speedy trial. The state habeas proceedings show that Petitioner never asserted his right

to a speedy trial, nor was the right violated. WR-84,950-01 at 176-177. In the state proceedings, it

is noted that Petitioner had four different attorneys during that time period, various continuances

were granted, and a trial was cancelled – all without complaint or objections from Petitioner.

Petitioner also cites to Whisenant in which the court noted that, “upon request, the court should make

specific findings of fact as to the basis for revocation.” Whisenant, 557 S.W.2d at 105. The Court

notes there’s nothing in the record showing, nor does Petitioner allege, that he requested such

findings. This objection is frivolous.

       As to Petitioner’s assertion that prosecutorial misconduct was involved in the adjudication

of guilt, the state habeas court concluded that Petitioner “violated at least one condition of his

community supervision, [and] no prosecutorial misconduct was involved in the adjudication of his

community supervision.” WR-84,950-01 at 179. The record shows that Petitioner violated several

conditions of his community supervision, and the violation of a single condition of probation is

sufficient to support revocation in Texas. Jones v. State, 571 S.W.2d 191, 193 (Tex. Crim. App.

1978). This objection is also frivolous. Petitioner fails to show that the state court proceedings were

objectively unreasonable under the AEDPA. See Harrington v. Richter, 562 U.S. 86, 97-98 (2011).

       Petitioner’s last objection is to the Report’s recommendation that a certificate of appealability

be denied. The Court has considered Petitioner’s case and concludes that reasonable jurists could


                                                  2
    not debate the denial of Petitioner’s § 2254 motion on substantive or procedural grounds, nor find

    that the issues presented are adequate to deserve encouragement to proceed. See Miller-El v.

    Cockrell, 537 U.S. 322, 336-37 (2003) (citing Slack, 529 U.S. at 484). Accordingly, a certificate of

    appealabilty will be denied.

           The Report of the Magistrate Judge, which contains proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration. Having

    made a de novo review of the objections raised by Petitioner to the Report, the Court concludes that

    the findings and conclusions of the Magistrate Judge are correct. Accordingly, the Court adopts the

    findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.
.
           It is therefore ORDERED the petition is DENIED with prejudice. Additionally, a certificate

    of appealability is DENIED. It is finally ORDERED that all motions not previously ruled on are

    hereby DENIED.

       SIGNED this 27th day of September, 2019.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                     3
